                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 BERNARD KATZ,                                )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )   C.A. No. 17-1328 (MN)
                                              )
 JOSEPH APUZZO, JR., et al.,                  )
                                              )
                       Defendants.            )


                                    MEMORANDUM OPINION


Bernard Katz, Wilmington, Delaware. Pro Se Plaintiff.

Christopher Viceconte, Esquire, GIBBONS P.C., Wilmington, Delaware; Jeffrey A. Schwab,
ABELMAN, FRAYNE & SCHWAB, New York, New York. Counsel for Defendants Joseph Apuzzo,
Jr. and Regal Trading, Inc.




July 17, 2019
Wilmington, Delaware
NOREIKA, U.S. District Judge:

        Plaintiff Bernard Katz (“Katz” or “Plaintiff”) commenced this action on September 19,

2017.   (D.I. 2).   He appears pro se and has paid the filing fee.   Pending are a motion to dismiss

the Second Amended Complaint filed by Defendants Joseph Apuzzo, Jr. (“Apuzzo”) and Regal

Trading, Inc. (“Regal”) (together “Defendants”) pursuant to Fed. R. Civ. P. 12(b)(2) and 12(b)(6),

Plaintiff’s letter/motion to proceed as sole proprietor of Telesonic Packaging Corp. (“Telesonic”),

and Plaintiff’s letter/motion to expedite. (D.I. 41, 47, 51).    For the following reasons, the Court

will dismiss Plaintiff’s Second Amended Complaint for lack of personal jurisdiction. 1

I.      BACKGROUND

        In the original Complaint, Katz described himself as president and sole owner of a

Delaware corporation with its principal business offices and facilities located at 805 East 13th

Street, Wilmington, Delaware.      (D.I. 2 ¶ 1).   In the Amended Complaint and Second Amended

Complaint, Katz describes himself as a “sole proprietor doing business as with a trade style of

Telesonic Packaging Corp.”, its offices and facilities located at 805 East 13th Street, Wilmington,

Delaware.    (D.I. 11 ¶ 1; D.I. 40 ¶ 1).   The case revolves around Plaintiff’s allegations that Regal

refused to take delivery of an open purchase order for a product (i.e., single serve coffee pods)

manufactured and sold by Plaintiff after Regal claimed, without expert proof, that the product was

defective.   The Second Amended Complaint contains six counts as follows:           Count I – breach

of contract; Count II – breach of good faith and fair dealing; Count III – tortious interference;

Count IV – fraud; Count V – unjust enrichment; and Count VI – violation of Uniform Trade Secrets

Act.




1
        Because the Court will dismiss the action for lack of personal jurisdiction, it does not
        address the alternative grounds for dismissal asserted by Defendants.


                                                   1
          Defendants move to dismiss:    (1) for lack of personal jurisdiction; and on the grounds that

(2) Katz lacks standing to assert any of the claims in the Second Amended Complaint; (3) Counts

III, IV, V, and VI fail to state claims upon which relief may be granted; (4) the Second Amended

Complaint fails to state a claim against Apuzzo, individually; (5) the ad damnum clause is violative

of D. Del. LR 9.4(a); and (6) the Second Amended Complaint fails to state a claim for punitive

damages.      (D.I. 42).

          Plaintiff concedes there is no personal jurisdiction over unserved Defendants Sidney

Abramowitz, William Garner, and Joseph Apuzzo, III.          (D.I. 45 at n.1).   In addition, Plaintiff

concedes that the Second Amended Complaint fails to properly state claims under Counts III, IV,

V, and VI and that punitive damages are not warranted, and agrees to amend the ad damnum

clause.    (D.I. 45 ¶¶ 15, 16, 17, 19, 21, 22).

II.       LEGAL STANDARDS

          Pursuant to Rule 12(b)(2) of the Federal Rules of Civil Procedure, the Court may dismiss

a suit for lack of jurisdiction over the person. When a defendant challenges a court’s exercise of

personal jurisdiction under Rule 12(b)(2), “the plaintiff bears the burden of establishing personal

jurisdiction by a preponderance of the evidence and must do so by ‘establishing with reasonable

particularity sufficient contacts between the defendant and the forum state.’” Turner v. Prince

Georges Cty. Pub. Sch., 694 F. App’x 64, 66 (3d Cir. 2017) (quoting Mellon Bank (East) PSFS,

Nat’l Ass’n v. Farino, 960 F.2d 1217, 1223 (3d Cir. 1992)). “To meet this burden, the plaintiff

must produce ‘sworn affidavits or other competent evidence,’ since a Rule 12(b)(2) motion

‘requires resolution of factual issues outside of the pleadings.’” Brasure’s Pest Control, Inc. v.

Air Cleaning Equip., Inc., No. 17-323-RGA-MPT, 2018 WL 337747, at *1 (D. Del. Jan. 9, 2018)

(quoting Time Share Vacation Club v. Atlantic Resorts, Ltd., 735 F.2d 61, 67 n.9 (3d Cir. 1984)).




                                                  2
“[W]hen the court does not hold an evidentiary hearing on the motion to dismiss, [however], the

plaintiff need only establish a prima facie case of personal jurisdiction and the plaintiff is entitled

to have its allegations taken as true and all factual disputes drawn in its favor.” Miller Yacht Sales,

Inc. v. Smith, 384 F.3d 93, 97 (3d Cir. 2004) (citing Pinker v. Roche Holdings, Ltd., 292 F.3d 361

(3d Cir. 2002)); see also Bank Brussels Lambert v. Fiddler Gonzalez & Rodriguez, 171 F.3d 779,

784 (2d Cir. 1999) (“Where a ‘court [has chosen] not to conduct a full-blown evidentiary hearing

on the motion, the plaintiff need make only a prima facie showing of jurisdiction through its own

affidavits and supporting materials.’”) (quoting Marine Midland Bank, N.A. v. Miller, 664 F.2d

899, 904 (2d Cir. 1981)).

       Two requirements, one statutory and one constitutional, must be satisfied for personal

jurisdiction to exist over a defendant. Bell Helicopter Textron, Inc. v. C & C Helicopter Sales,

Inc., 295 F. Supp. 2d 400, 403 (D. Del. 2002). “First, a federal district court may assert personal

jurisdiction over a nonresident of the state in which the court sits to the extent authorized by the

law of that state.” Id. (citing Fed. R. Civ. P. 4(e)). The Court must, therefore, “determine

whether there is a statutory basis for jurisdiction under the Delaware long-arm statute.” Id. (citing

10 Del. C. § 3104(c)). “Second, because the exercise of jurisdiction must also comport with the

Due Process Clause of the United States Constitution, the Court must determine if an exercise of

jurisdiction violates [defendants’] constitutional right to due process.” Id. (citing International

Shoe Co. v. Washington, 326 U.S. 310 (1945)); see also IMO Industries, Inc. v. Kiekert AG,

155 F.3d 254, 259 (3d Cir. 1998).

       Under of Delaware’s long-arm statute, 10 Del. C. § 3104(c)(1)-(4), a court may exercise

personal jurisdiction over a defendant when the defendant or its agent:

       (1) Transacts any business or performs any character of work or service in the State;
       (2) Contracts to supply services or things in this State;



                                                  3
       (3) Causes tortious injury in the State by an act or omission in this State;
       (4) Causes tortious injury in the State or outside of the State by an act or omission
       outside the State if the person regularly does or solicits business, engages in any
       other persistent course of conduct in the State or derives substantial revenue from
       services, or things used or consumed in the State.

10 Del. C. § 3104(c)(1)-(4).

       Subsections (c)(1) and (c)(2) provide for specific jurisdiction where the cause of action

arises from the defendant’s contacts with the forum. Shoemaker v. McConnell, 556 F. Supp. 2d

351, 354-55 (D. Del. 2008). “Subsection (c)(4) provides for general jurisdiction, which requires

a greater extent of contacts, but which provides jurisdiction even when the claim is unrelated to

the forum contacts.” Applied Biosystems, Inc. v. Cruachem, Ltd., 772 F. Supp 1458, 1466

(D. Del. 1991) (citing LaNuova D & B, S.p.A. v. Bowe Co., 513 A.2d 764, 768 (Del. 1986)).

General jurisdiction over a foreign entity only exists where that entity’s “affiliations with the State

are so ‘continuous and systematic’ as to render them essentially at home in the forum state.”

Goodyear Dunlop Tires Operations, S.A v. Brown, 564 U.S. 915, 919 (2011) (quoting

International Shoe Co., 326 U.S. at 317).

       As for the second prong, the Due Process Clause “requires that a non-resident defendant

have certain minimum contacts with a forum state – contacts that would provide the defendant

‘fair warning’ that he might be sued there – before a federal court in that forum can constitutionally

exercise personal jurisdiction over that defendant.” Turner, 694 F. App’x at 65-66 (quoting Kehm

Oil Co. v. Texaco, Inc., 537 F.3d 290, 299-300 (3d Cir. 2008)).

       The “paradigm” all-purpose forums for general jurisdiction is an individual’s domicile and

a corporation’s place of incorporation and principal place of business. Daimler AG v. Bauman,

571 U.S. 117, 137 (2014).        The Supreme Court rejected the notion that “continuous and

systematic” contacts alone could confer general jurisdiction and clarified that the role of general




                                                  4
jurisdiction is to “afford plaintiffs recourse to at least one clear and certain forum in which a

corporate defendant may be sued on any and all claims.” Id. at 136-139.

III.   DISCUSSION

       The Court addresses the issue of jurisdiction as it is dispositive of this case. Defendants

move for the dismiss for lack of personal jurisdiction. They argue that there is neither general

jurisdiction nor specific jurisdiction and Plaintiff cannot meet his burden of proving this Court has

jurisdiction over them.

       A.      General Jurisdiction.

       Defendants argue there is no basis to exercise general jurisdiction over them. Apuzzo

notes that he is a resident of the State of Connecticut and, as set forth in his declaration, he does

not own or lease any property or have any bank accounts in Delaware. (D.I. 44 ¶ 10). Apuzzo

states that he has been to Delaware a few times, but they were professional visits as an officer of

Regal. (Id. ¶¶ 17-18). Regal contends there is no general jurisdiction over it because it is a New

York corporation with its principal place of business in Totowa, New Jersey, has other facilities in

Purchase, New York, has no business locations in Delaware, neither owns nor leases property in

Delaware, has no bank accounts in Delaware, does not sell its products directly into Delaware, and

has never conducted any business in Delaware. (Id. ¶¶ 13, 15-16). Plaintiff responds that both

Apuzzo and Regal have had “continuous and systematic contacts” with Delaware sufficient for

general jurisdiction as reflected by their repeated purchases from Telesonic.

       Apuzzo’s declaration indicates that he has few contacts with Delaware. He resides in

Connecticut, he owns no property in Delaware, and, other than driving through the state, recollects

visiting Delaware only two times and both times on behalf of Regal – once in 2009 and once in

2012 and neither visit concerned the claims raised by Plaintiff. (D.I. 44 ¶¶ 20, 21). Those two




                                                 5
visits, three years apart, cannot support the requirement that Apuzzo must regularly conduct or

solicit business in Delaware or engage in a “persistent course of conduct” in Delaware. See e.g.,

Compac Computer Corp. v. Packard Bell Electronics, Inc., 948 F. Supp. 338, 344 (D. Del. 1996)

(two events five years apart by corporate officer cannot support the general jurisdiction

requirement to regularly conduct or solicit business in Delaware). Because he does not have

sufficient contacts with Delaware, general jurisdiction does not exist over Apuzzo.

       Nor does general jurisdiction exist over Regal. It is incorporated in New York and has its

principal place of business in New Jersey. (D.I. 11 at 1) Therefore, Regal is not “at home” in

Delaware. Daimler, 134 S. Ct. at 749. In addition, the Delaware Supreme Court, in applying

Daimler, rejected the notion that “a corporation is subject to general jurisdiction in every state in

which it ‘engages in a substantial, continuous, and systematic course of business’ calling that

position ‘unacceptably grasping.’” Genuine Parts Co. v. Cepec, 137 A.3d 123, 136 (Del. 2016)

(quoting Daimler, 571 U.S. at 138).

       Based upon the record, the Court concludes that it does not have general jurisdiction over

either Apuzzo or Regal.

       B.      Specific Jurisdiction.

       Because there is no general jurisdiction over Apuzzo or Regal, the relevant inquiries are

whether they transacted business, contracted to transact business, or committed a tortious injury

through their actions in Delaware, as required for specific jurisdiction.          See 10 Del. C.

§ 3104(c)(1)-(3). Apuzzo argues that there no basis to exercise “specific jurisdiction” as he has

not engaged in any activities in Delaware that give rise to any of the allegations in the Second

Amended Complaint, noting that the two meetings in Delaware concerned coffee processing

equipment and a packaging machine, but did not concern purchase orders for single serve coffee




                                                 6
pods. Conversely, Plaintiff argues there is specific jurisdiction under § 3104(c)(1) (i.e., transacts

any business or performs any character of work or service in the State) as a result of the two

meetings as well as purchases made “by Regal from Telesonic at Apuzzo’s direction” for packing

used in the processing of the single serve coffee pods sold to Regal. (D.I. 45 at 2). Plaintiff

provided the Court with a summary print-out of machines purchased and associated costs. (D.I.

45, Exhibit A).

       Subsection 3104(c)(1) requires “that the cause of action arise from the defendant’s conduct

in the forum state.” Shoemaker, 556 F. Supp. 2d at 354-55. As discussed above, Apuzzo’s

declaration states that no business was consummated during his visits to Delaware on behalf of

Regal, and not personally, and the visits do not form the basis of any of Katz’s claims against him.

“In order for a defendant to commit an act in Delaware and be subject to subsection (c)(3) [of the

Delaware long-arm statute], the defendant, or an agent of the defendant, must be present in

Delaware when the deed is done.” Sears, Roebuck & Company v. Sears, 744 F. Supp. 1289, 1294

(D. Del. 1990).

       The machine purchases are unrelated to the claims regarding the agreement to purchase

single serve coffee pods. In addition, the record does not demonstrate the presence of Defendants

in Delaware. Indeed, Plaintiff’s list does not indicate that transactions or performance related to

the underlying controversy occurred within the State of Delaware. The Court notes that the

allegations in the Second Amended Complaint indicate that any activity or performance took place

at Regal’s facility, which is not located in Delaware.

       Plaintiff also appears to argue there is specific jurisdiction because Regal purchased twelve

packaging machines from Telesonic and because Regal and Telesonic entered into a non-

disclosure and confidentiality agreement. To the extent Plaintiff relies upon § 3104(c)(2) (i.e.,




                                                 7
contracts to supply services or things in Delaware), and it is not clear that Plaintiff does, Delaware

courts have consistently found that “contracts negotiated and performed outside of Delaware will

not support personal jurisdiction.” Outokumpu Eng’r Enterprises, Inc. v. Kvaerner EnviroPower,

Inc., 685 A.2d 724, 730 (Del. Super. 1996). Even when contracts have been physically signed in

Delaware, courts have found personal jurisdiction cannot be maintained if performance occurs

wholly outside of the state. See Blue Ball Properties v. McClain, 658 F. Supp. 1310 (D. Del.

1987). Plaintiff’s list does not provide factual support indicating that any part of the purchase of

the twelve machines related to the provision of services within Delaware or where performance of

the non-disclosure agreement occurs. Although the non-disclosure agreement contains a choice

of law provision and a provision that each party consents to the jurisdiction of the court of the State

of Delaware, it makes no reference to jurisdiction of federal courts. 2

       In light of the foregoing, the Court cannot find that either § 3104(c)(1) or (2) provide for

specific jurisdiction of Defendants.

       C.      Due Process.

       Assuming arguendo that the Court determined that Plaintiff had established a statutory

basis for exercising general or specific jurisdiction, Plaintiff, nonetheless, has failed to establish

that the exercise of person jurisdiction would comport with the Due Process Clause of the

Fourteenth Amendment. Although Plaintiff is correct in stating that a foreign company’s contacts

– if continuous and systematic – can be sufficient to make it reasonably anticipate being hailed

into court, the Supreme Court has made clear that such contacts must be “so substantial and of

such a nature as to render the corporation at home in that State.” Daimler AG v. Bauman, 571 U.S.



2
       As an aside, there are no allegations that Defendants violated the non-disclosure agreement
       to give rise to a claim under § 3104(c)(1) or that the non-disclosure agreement is related to
       the underlying controversy.


                                                  8
117, 139 n.19 (2014). Only “in an exceptional case” would a foreign business entity be “at home”

in a place outside of its place of incorporation or principal place of business. Id. This not an

exceptional case. Regal is a corporation under the laws of New York with its principal place of

business in New Jersey, and it does not maintain any offices or employees in Delaware. Apuzzo

resides in another state and has had very few contacts with Delaware. The record before the Court

demonstrates that Defendants’ connections to Delaware, if any, are limited. Accordingly, the

Court finds that the exercise of general personal jurisdiction over Defendants would not comport

with the Due Process Clause of the Fourteenth Amendment.

        Similarly, any exercise of specific jurisdiction over Defendants would not comport with

the Due Process Clause. “In order for a court to exercise specific jurisdiction over a claim

consistent with Due Process, there must be an ‘affiliation between the forum and the underlying

controversy, principally, [an] activity or an occurrence that takes place in the forum State.”

Bristol-Myers Squibb v Superior Court of Cal., San Francisco Cty., 137 S. Ct. 1773, 1781 (2017)

(quoting Goodyear, 564 U.S. at 919). The Third Circuit follows a three-part analysis: (1) whether

defendant purposefully availed himself of the forum, (2) whether the litigation arises out of

defendant’s activities in the forum, and (3) “whether the exercise of jurisdiction otherwise

‘comports with fair play and substantial justice.’” O’Connor v. Sandy Lane Hotel Co., Ltd., 496

F.3d 312, 317 (3d Cir. 2007) (internal citations and quotations omitted).

        Purposeful availment requires “a deliberate targeting of the forum.” Id. “[C]ontacts with

a state’s citizens that take place outside the state are not purposeful contacts with the state itself.”

Id. The record before the Court does not support a finding that Defendants purposefully availed

themselves to the State of Delaware. As discussed above, they both have few contacts with the

State of Delaware. Nor does the evidence support a finding that Defendants deliberately targeted




                                                   9
the State of Delaware. Thus, the Court finds that the exercise of specific personal jurisdiction

over Defendants would not comport with the Due Process Clause of the Fourteenth Amendment

and traditional notions of fair play and substantial justice.

       Plaintiff did not present any competent evidence to meet his burden to establish that

personal jurisdiction exists over Defendants. Therefore, the Court will grant Defendants’ motion

to dismiss on this ground. Finally, the Court will sua sponte dismiss the remaining unserved

Defendants in light of Plaintiff’s confession that the Court lacks personal jurisdiction over them.

IV.    CONCLUSION

       For the above reasons, the Court will:       (1) grant Defendants’ motion to dismiss as the

Court lacks jurisdiction over Apuzzo and Regal (D.I. 41); (2) deny as moot Plaintiff’s

letter/motions to be proceed as sole proprietor of Telesonic Packaging Corp and to expedite

(D.I. 47, 51); and (3) sua sponte dismiss Defendants Sidney Abramowitz, William Garner, and

Joseph Apuzzo, III, for want of jurisdiction.

       An appropriate Order will be entered.




                                                  10
